






Exhibit 10.5


SEPARATION AGREEMENT AND RELEASE
This Agreement is between Castlight Health, Inc. ("Castlight") and Dena Bravata
(“Bravata”).
RECITALS
Bravata is currently employed by Castlight but Bravata and Castlight agree that
Bravata will cease employment with Castlight on December 31, 2014.
Bravata and Castlight desire to provide for an orderly mechanism for effecting a
separation in order to assure that such separation will occur amicably and
efficiently.
AGREEMENT AND RELEASE
ACCORDINGLY, the parties agree as follows:
1.Effective Date; Settlement Terms.
(a)This Agreement will be effective and Castlight shall pay Bravata the sum of
$129,000, less deductions and withholding as required under applicable law, on
December 31, 2014 provided that she has signed this Agreement on or before
December 31, 2014 (“Effective Date”).


(b)Bravata and Castlight agree that Bravata’s last day of employment shall be
December 31, 2014.
(c)If Bravata elects under COBRA to continue Bravata’s health insurance
benefits, Castlight shall pay the amount owed by the Employee under COBRA for
health insurance for the 6-month period following her last day of employment on
December 31, 2014.


(d)Bravata is eligible to receive her full 2014 target bonus, less deductions
and withholding as required under applicable law, in accordance with Castlight’s
standard bonus policies.


(e)Castlight has granted Bravata certain options to purchase shares of
Castlight’s Class A common stock pursuant to Castlight’s 2008 Stock Incentive
Plan (the “2008 Plan”) and Class B common stock pursuant to Castlight’s 2014
Equity Incentive Plan (the “2014 Plan”). Provided that Bravata has signed this
Agreement on or before December 31, 2014, then on December 31, 2014, all options
granted to Bravata (collectively, the “Bravata Options”) will accelerate in
vesting, such that the total number of shares vested under each Bravata Option
will be equal to the number of shares that would have vested had Bravata
remained employed through June 30, 2015. A schedule of such options that will be
vested through June 30, 2015 is attached hereto.


(f)Bravata will have the right to exercise the Bravata Options to the extent
vested as of her termination of employment and as a result of the vesting
acceleration provided for in paragraph 1(e) above in accordance with the terms
of the 2008 Plan or 2014 Plan, as applicable, and the stock option agreements
evidencing the Bravata Options (hereafter collectively referred to as the “Stock
Option Agreements”). Regardless of whether Bravata signs this Agreement,
Bravata’s rights concerning the Bravata Options above will continue to be
governed by the Stock Option Agreements. Bravata




--------------------------------------------------------------------------------




acknowledges and agrees that Bravata has no rights in or to Castlight’s capital
stock except as set forth herein.


2.Bravata acknowledges and agrees that as an executive officer of Castlight, she
may have come into possession of material nonpublic information regarding
Castlight, and that in accordance with Castlight’s Insider Trading Policy and
applicable law, she will not trade in Castlight securities until the first open
trading window following her cessation of employment, and will not trade in
Castlight securities while otherwise in possession of material nonpublic
information.


3.General Release and Specific ADEA Release.
(a) Bravata and her representatives, heirs, successors, and assigns do hereby
completely release and forever discharge Castlight, any Affiliate, and its and
their present and former shareholders, officers, directors, agents, employees,
attorneys, successors, and assigns (collectively, “Released Parties”) from all
claims, rights, demands, actions, obligations, liabilities, and causes of action
of every kind and character, known or unknown, mature or unmatured, which
Bravata may have now or in the future arising from any act or omission or
condition occurring on or prior to the Effective Date of this Agreement
(including, without limitation, the future effects of such acts, omissions, or
conditions), arising from or in any way related to her employment by Castlight,
whether based on tort, contract (express or implied), or any federal, state, or
local law, statute, or regulation, including, but not limited to, the matters
that were raised or could have been raised in the claim referenced above in the
RECITALS (collectively, the “Released Claims”). By way of example and not in
limitation of the foregoing, Released Claims shall include any claims arising
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, and the California Fair Employment and Housing Act, as well as any claims
asserting wrongful termination, breach of contract, breach of the covenant of
good faith and fair dealing, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, retaliation and claims related to disability. Released
Claims shall also include, but not be limited to, claims for severance pay,
bonuses, sick leave, vacation pay, life or health insurance, or any other fringe
benefit. Bravata likewise releases the Released Parties from any and all
obligations for attorneys’ fees incurred in regard to the above claims, or
otherwise. Notwithstanding the foregoing, Released Claims shall not include (i)
any claims based on obligations created by or reaffirmed in this Agreement; (ii)
any claims for indemnification, defense or coverage under Castlight’s bylaws,
charter, directors & officers insurance policies or any other similar agreement
or arrangement; (iii) any claims for vested benefits or entitlements under any
Castlight benefit or compensation plan (including without limitation the 2008
Plan, the 2014 Plan and the Stock Option Agreement) or (iv) any claims that as a
matter of law cannot be released.
(b) In further consideration of the payments and benefits provided to Bravata
and her representatives, heirs, successors, and assigns in this Agreement,
Bravata hereby irrevocably and unconditionally fully and forever waives,
releases and discharges the Released Parties from any and all Claims, whether
known or unknown, from the beginning of time to the date of the Bravata's
execution of this Agreement arising under the Age Discrimination in Employment
Act (ADEA), as amended, and its implementing regulations. By signing this
Agreement, Bravata hereby acknowledges and confirms that: (i) she has read this
Agreement in its entirety and understands all of its terms; (ii) she has been
advised of and has availed herself of her right to consult with her attorney
prior to executing this Agreement; (iii) she knowingly, freely and voluntarily
assents to all of the terms and conditions set out in this Agreement including,
without limitation, the waiver, release and covenants contained herein; (iv) she
is executing this Agreement, including the waiver and release, in exchange for
good and valuable consideration in addition to anything of value to which she is
otherwise entitled; (v) she was given at least twenty-one (21) days to




--------------------------------------------------------------------------------




consider the terms of this Agreement and consult with an attorney of her choice,
although she may sign it sooner if desired; (vi) she understands that she has
seven (7) days from the date she signs this Agreement to revoke only the release
of ADEA claims in this paragraph by delivering notice of revocation to Shannon
Espinola, Sr. Director, People Strategy at Castlight, 121 Spear Street, Suite
300, San Francisco, CA 94105 by overnight delivery before the end of such
seven-day period, but that her release of any and all other claims under this
Agreement shall be immediately effective and irrevocable upon her signing of
this Agreement; and (vii) she understands that the release contained in this
paragraph does not apply to rights and claims that may arise after the date on
which she signs this Agreement.
4.Section 1542 Waiver. The parties understand and agree that the Released Claims
include not only claims presently known to Bravata, but also include all unknown
or unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the Released Claims as described in Section 2. Bravata understands
that she may hereafter discover facts different from what she now believes to be
true, which if known, could have materially affected this Agreement, but she
nevertheless waives any claims or rights based on different or additional facts.
Bravata knowingly and voluntarily waives any and all rights or benefits that she
may now have, or in the future may have, under the terms of Section 1542 of the
California Civil Code, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.
5.Covenant Not to Sue. The parties intend for this release to be enforced to the
fullest extent permitted by law. Bravata waives her right to file any charge or
complaint arising out of her employment with or separation from the Company
before any federal, state, or local court or any state or local administrative
agency, except where such waivers are prohibited by law, provided, however, that
she hereby waives any right to receive any monetary award resulting from such a
charge or investigation.


6.Confidential Information, Return of Company Property, Nondisparagement and
Non-Solicitation.


(a)Castlight has developed, compiled and owns certain proprietary techniques and
confidential information that have great value in its business. This information
includes but is not limited to any and all information (in any medium, including
but not limited to, written documents and electronic files) concerning
unpublished personnel, legal matters, financial data, marketing and sales data,
product and product development information, customer lists, employee lists,
contracts, licensing agreements, processes, formulas, trade secrets, inventions,
discoveries, improvements, data, know‑how, formats, marketing plans, business
plans, strategies, forecasts, and supplier and vendor identities,
characteristics and agreements (“Confidential Information”). Bravata has had
access to confidential information of other employees and vendors of Castlight.
Confidential Information includes not only information disclosed by Castlight or
its Clients to Bravata in the course of Bravata’s employment with Castlight, but
also information developed or learned by Bravata during the course of Bravata’s
employment with Castlight. Confidential Information is to be broadly defined.


(b)Bravata acknowledges that during her employment with Castlight she has had
access to such Confidential Information. Bravata agrees that at all times after
Bravata’s employment with Castlight is terminated, Bravata will (i) hold in
trust, keep confidential, and not disclose to any third party or make




--------------------------------------------------------------------------------




any use of the Confidential Information of Castlight or its other employees;
(ii) not cause the transmission, removal or transport of Confidential
Information of Castlight or its other employees; (iii) not publish, disclose, or
otherwise disseminate Confidential Information of Castlight or its other
employees.


(c)Bravata agrees to promptly inform Castlight of all documents and data
pertaining to her employment and the Confidential Information of Castlight and
its other employees, whether prepared by Bravata or otherwise coming into her
possession or control. Bravata agrees to promptly deliver to Castlight all such
written, electronic or other tangible material containing any information
concerning or disclosing the Confidential Information of Castlight or its other
employees or vendors. Bravata agrees that she is not entitled to any of the
benefits of this Agreement until she is in compliance with this Section.


(d)Bravata agrees to promptly deliver to Castlight all company property
including any keys, books, records, credit cards, company-purchased cell phones
and any other tangible property which has come into her possession or control
during the term of her employment, save and except for Bravata’s records of her
payroll and employment-related tax documents. Bravata agrees that she is not
entitled to any of the benefits of this Agreement until she is in compliance
with this Section 6.


(e)Bravata acknowledges and agrees that the covenants contained in this
Section 6 are material to this Agreement and that a violation of this Section
shall constitute a material breach of this Agreement. Castlight shall be
entitled to receive injunctive relief to enforce these covenants, and may seek
any other remedy available to it by law.


(f) Bravata agrees that she shall not disparage the Released Parties to anyone,
including but not limited to, employees and former employees, media or other
third parties, or otherwise make statements or take actions which would place
the Released Parties, or any of them, in a negative light.  Similarly, Bravata
will not disparage any Castlight product or service to anyone, including but not
limited to, employees and former employees, media or other third parties, or
otherwise make statements or take actions which would place such service in a
negative light.  Additionally, Castlight agrees that it’s current Officers and
Directors as defined in Section 16 of the Securities Exchange Act of 1934 shall
not disparage Bravata to anyone, including but not limited to, Castlight
employees, and former employees, media or other third parties, or otherwise make
statements or take actions which would place Bravata in a negative light.
(g)Bravata acknowledges that, because of her responsibilities at Castlight, she
has been exposed to Castlight’s business strategies, information on customers
and clients, and other valuable Proprietary Information and trade secrets, and
that use or disclosure of such Proprietary Information and trade secrets in
breach of this Agreement would be extremely difficult to detect or prove. she
also acknowledges that Castlight’s relationships with its employees, customers,
clients, vendors, and other persons are valuable business assets. Therefore,
Bravata agrees as follows:


(i) Bravata shall not, for a period of one year following termination of her
employment with Castlight, directly or indirectly solicit, induce, recruit, or
encourage any officer, director, or employee of Castlight to leave Castlight or
terminate her or her employment with Castlight.
(ii) Bravata shall not, for a period of one year following the termination of
her employment with Castlight for any reason: (i) use Castlight’s Proprietary
Information or trade secrets to interfere with any business relationship or
contract between Castlight and any of its customers, clients, vendors, business
partners, or suppliers; or (ii) for the purpose




--------------------------------------------------------------------------------




of selling products or services competitive with Castlight’s, solicit any
person, firm, corporation or entity that was a customer or client or prospective
client of Castlight at any time during the one-year period preceding the
termination date of my employment by using Castlight’s Proprietary Information
or trade secrets, or otherwise soliciting such customers by using means that
amount to unfair competition.
7.Confidentiality. Bravata understands and agrees that this Agreement and each
of its terms, and the negotiations surrounding it, are confidential and
shall not be disclosed by Bravata to any entity or person, except Bravata’s tax
attorney, accountant or other attorney, for any reason, at any time, without the
prior written consent of Castlight, unless required by law.


8.Cooperation. Bravata agrees that, upon written request of Castlight, she will
make herself reasonably available to cooperate with Castlight and any of its
officers, directors, shareholders, or employees in connection with any
investigation or review by Castlight or any federal, state or local regulatory,
quasi-regulatory or self-governing authority as any such investigation or review
relates to events or occurrences that transpired while Bravata was employed by
Castlight and in respect of which Bravata has knowledge (“Cooperation”). In no
event shall Bravata be required to provide any Cooperation if such Cooperation
is adverse to her own legal or business interests. Bravata shall be entitled to
reimbursement, upon receipt by Castlight of suitable documentation, for her
reasonable out-of-pocket expenses for such Cooperation (to the extent such
expenses are warranted and Bravata obtains Castlight’s consent in writing, which
consent shall not be unreasonably withheld).


9.Nonadmission. The parties understand and agree that this is a compromise
settlement of disputed claims and that the furnishing of the consideration for
this Agreement shall not be deemed or construed at any time or for any purpose
as an admission of liability by Castlight. The liability for any and all claims
is expressly denied by Castlight.


10.Integration. The parties understand and agree that the preceding Sections
recite the sole consideration for this Agreement; that no representation or
promise has been made by Castlight, or any other Released Party on any subject
whatsoever, except as expressly set forth in this Agreement; and that all
agreements and understandings between the parties on any subject whatsoever are
embodied and expressed in this Agreement. This Agreement shall supersede all
prior or contemporaneous agreements and understandings among Bravata, Castlight,
and any other Released Party, whether written or oral, express or implied, with
respect to any subject whatsoever, including without limitation, any
employment-related agreement or benefit plan, except to the extent that the
provisions of any such agreement or plan have been expressly referred to in this
Agreement as having continued effect.


11.Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.


12.Assignment; Successors and Assigns. Bravata agrees that she will not assign,
sell, transfer, delegate, or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement. Any such purported assignment, transfer, or delegation shall be null
and void. Bravata represents that she has not previously assigned or transferred
any claims or rights released by her pursuant to this Agreement. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, successors, attorneys, and




--------------------------------------------------------------------------------




permitted assigns. This Agreement shall also inure to the benefit of any
Released Party. This Agreement shall not benefit any other person or entity
except as specifically enumerated in this Agreement.


13.Severability. If any provision of this Agreement, or its application to any
person, place, or circumstance, is held by an arbitrator or a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
enforced to the greatest extent permitted by law, and the remainder of this
Agreement and such provision as applied to other persons, places, and
circumstances shall remain in full force and effect.


14.Attorneys’ Fees. In any legal action, arbitration, or other proceeding
brought to enforce or interpret the terms of this Agreement, each party shall be
responsible for paying its own attorneys’ fees and costs.


15.Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.


16.Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit or against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.


17.Representation by Counsel. The parties acknowledge that (i) they have had the
opportunity to consult counsel in regard to this Agreement; (ii) they have read
and understand the Agreement and they are fully aware of its legal effect; and
(iii) they are entering into this Agreement freely and voluntarily, and based on
each party’s own judgment and not on any representations or promises made by the
other party, other than those contained in this Agreement.
Dated 11/24/2014
/s/ Dena Bravata
Dena Bravata
Dated 11/24/2014




CASTLIGHT HEALTH






By: /s/ John Doyle







--------------------------------------------------------------------------------




Bravata Options Vesting Through June 30, 2015


1. Grant M0000131 granted Feb 14, 2011 with Strike Price of $0.80
13,399 options vesting on or before June 30, 2015
 
2. Grant M0000384 granted April 9, 2013 with Strike Price of $1.12
6,534 options vesting on or before June 30, 2015
 
3. Grant M0000469 granted September 25, 2013 with Strike Price of $1.29
20,000 options vesting on or before June 30, 2015
 
4. Grant M0000831 granted March 13, 2014 with Strike Price of $16.00
18,750 options vesting on or before June 30, 2015




